—In a proceeding, inter alia, pursuant to Executive Law § 63 (12) to permanently enjoin certain allegedly fraudulent business activity, Steven Bloom and Ronald Jacobson appeal from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered January 5, 2000, which denied their motion pursuant to CPLR 3012 (d) for an extension of time to serve an answer to the petition.
Ordered that the order is affirmed, with costs.
To prevail on their motion for an extension of time to serve an answer, the appellants were obligated to demonstrate a reasonable excuse for the delay {see, CPLR 3012 [d]). Whether an excuse is reasonable is a matter within the sound discretion of the trial court (see, Special Prods. Mfg. v Douglass, 159 AD2d 847). The appellants failed to adequately explain the reason for their three-month delay, which was vaguely attributed to a lack of available documentation from their title insurance carrier and “apparent” law office failure. Under the facts of this case, the purported excuse was insufficient to establish a reasonable excuse (see, Miles v Blue Label Trucking, 232 AD2d 382; Martyn v Jones, 166 AD2d 508; Peters v Pickard, 143 AD2d 81; Chochla v Oak Beach Inn Corp., 115 AD2d 584). Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.